Citation Nr: 0732368	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).

This matter was before the Board in July 2006 and April 2007, 
and was then remanded for further development.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post 
traumatic stress disorder (PTSD), rated 50 percent disabling 
and a healed surgical scar, rated 0 percent disabling.  The 
combined disability rating is 50 percent.

2.  The medical evidence does not demonstrate that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in April 
2007, after the initial adjudication of his claim in the 
September 2003 rating decision at issue.  But in Pelegrini 
II, the Court clarified that in these type situations, where 
the veteran did not receive VCAA notice until after the 
initial adjudication of his claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew, as if that initial decision was not made.  
Rather, VA need only ensure the veteran receives or since has 
received VA content-complying notice such that he is not 
prejudiced.  The Court more recently addressed what must 
occur when there are these type timing errors in provision of 
the VCAA notice, to avoid unduly prejudicing the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO 
readjudicated the claim and sent him a supplemental statement 
of the case (SSOC) in July 2007, following the VCAA notice 
compliance action.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notice.  His representative submitted written 
argument on his behalf in October 2007.  Therefore, there is 
no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the April 2007 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2007, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, a letter 
from Norwich Vet Center and a report of VA examination.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2007).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The veteran's service-connected disabilities are post 
traumatic stress disorder (PTSD), rated 50 percent disabling 
and a healed surgical scar, rated 0 percent disabling.  The 
combined disability rating is 50 percent.  The veteran's 
evaluation does not meet the criteria because although his 
PTSD is rated higher than 40 percent his combined rating is 
less than 70 percent.  As such, the criteria for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are not 
met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  See also 
38 C.F.R. § 3.321 (2007).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board 
considers relevant subjective factors and the veteran's 
individual circumstances as they relate to the veteran's 
unemployability.  According to a February 1951 VA 
examination, the veteran completed the 8th grade and was then 
sent to a trade school until the 11th grade.  He joined the 
military before finishing trade school.  After service, he 
worked in a machine shop as a machinist and did this most of 
his career.  He retired in 1985 at the age of 65.  His last 
job was as a print shop machine worker.  

During an August 2003 VA psychiatric examination, the veteran 
reported that he was independent in all activities of daily 
living and continued to drive, travel and socialize.  He 
denied taking any psychiatric medications.  His physical 
problems were acid reflux, non-insulin dependent diabetes, 
hypertension, and cardiac arrhythmias.  

It is apparent that the veteran stopped working as a result 
of his age and, to some degree, his non-service-connected 
disabilities.  The Board still is required to decide, without 
regard to the non-service-connected disabilities or his age, 
whether the veteran's service-connected disability is 
sufficiently incapacitating as to render him unemployable.  
See Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

In determining whether a veteran is entitled to a TDIU 
neither a veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 2 
Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
non-service-connected conditions and advancing age which 
would justify a TDIU.

In a May 2007 letter, medical providers and social workers 
from Norwich Vet Center noted that the veteran was 82 years 
old and currently rated 50 percent disabling for PTSD.  They 
noted that he was in declining physical health and also had 
chronic PTSD complicated by depression.  They concluded that 
it was highly unlikely that the veteran would be able to 
sustain even part time employment due to aforementioned 
conditions.  

While the veteran's representative has pointed to this letter 
as support for the veteran's claim, it is clear that the 
signatures to the letter relied not just on the veteran's 
service-connected disability in stating that he was 
unemployable but on his "declining physical health" as 
caused by his non-service-connected disabilities.  The Board 
finds significant that the letter noted the veteran's age, 
82, which clearly indicates that this was taken into 
consideration when deciding the veteran would be unable to 
sustain employment.  As previously noted, the veteran's 
advancing age may not be considered when deciding whether he 
is entitled to TDIU.  There is no competent medical evidence 
that indicates the veteran's PTSD alone causes him to be 
unemployable.  Again, the May 2007 letter considered the 
veteran's non-service- connected physical ailments as well as 
his PTSD in formulating the opinion that the veteran was 
unemployable.  As to the veteran's contention that his 
service- connected disability alone precludes employment, the 
Board notes that a lay person is not competent to render an 
opinion that requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has not presented evidence that his PTSD is in 
some way unusual or different from other veterans with the 
same disability.  There is no basis in the record for finding 
the veteran unemployable due solely to service-connected 
disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


